NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


STEFAN DANIEL HOFT, DC #R52971,                 )
                                                )
             Appellant,                         )
                                                )
v.                                              )    Case No. 2D18-3344
                                                )
STATE OF FLORIDA,                               )
                                                )
             Appellee.                          )
                                                )

Opinion filed June 5, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Philip J. Federico, Judge.

Stefan Daniel Hoft, pro se.



PER CURIAM.


             Affirmed.



VILLANTI, SLEET, and SALARIO, JJ., Concur.